In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                            No. 06-15-00005-CV



 BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON, SELIA TREMBLE
SHAWKEY, WILMER FORREST TREMBLE, JR., THE ESTATE OF WILMER FORREST
                      TREMBLE, SR., Appellants

                                     V.

LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS CORPORATION
                    AND SUBSIDIARIES, Appellees



                    On Appeal from the 4th District Court
                           Rusk County, Texas
                         Trial Court No. 2013-391




                Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       On May 28, 2015, we suspended and abated this appeal pursuant to Rule 8.2 of the Texas

Rules of Appellate Procedure after receiving notice that Appellee Luminant Mining Company

LLC (Luminant) had voluntarily filed a bankruptcy petition in the United States Bankruptcy Court

for the District of Delaware (the Bankruptcy Court). Luminant has moved to reinstate this appeal

after obtaining an order from the Bankruptcy Court lifting the Bankruptcy Code’s automatic stay,

to the extent it applied, and otherwise granting its permission for the appeal to proceed. Luminant

attached a copy of the Bankruptcy Court’s order to its motion.

       We (1) find that Luminant has satisfied the conditions precedent to reinstatement

established by Rule 8.3 of the Texas Rules of Appellate Procedure, (2) grant Luminant’s motion

to reinstate this appeal, and (3) reinstate the appeal on our docket. See TEX. R. APP. P. 8.2, 8.3.

The appellants’ brief, which was received, but not filed, prior to the suspension of this appeal, will

be filed on the same date as, but after, this order is issued. The appellee’s brief is due thirty days

from the date of this order, or on or before November 30, 2015.

       IT IS SO ORDERED.

                                                   BY THE COURT

Date: October 27, 2015




                                                  2